 

Case 4:18-cv-00886-KGB Document 166-1 Filed 09/14/20 Page 1 of 1

|i ll Hl il Ee i HU

S3b4160

Bag ARES
Bed main

UNITED STATES POSTAL SERVICE ©

 

Mailing Label

Labet 11-B, March 2004

Post Office To Addressee

 

  

| PAYMENT BY ACCOUNT
| Express Mail Corporate Acct. No.

eer} a

ipei caves celery 10 Be made

ee area OF

‘WAIVER OF SIGNATURE Domestic Mai/
oe

  
   
  
  
  

   

Nf ener ite ranean ah x
) Federal Agency Acct. No. or er
2 Postal Service Acct. No. iehorae a we can co eon Sone

 

 

  

TO: (PLease PRINT) PHONE (

 

  

 

Teresa Aloodman
f.0: Box 1364!

 

RRR ICG NE Se HE, ¢
+.

OR INTERNATIONAL DESTINATIONS, WRITE COUNTRY KAMEE BELOW.

FOR PICKUP OR TRACKING
vst WWW.USDS.COm
erie oe eee Toe

 

 

Shou ¢ en le, AK Tas

 

 

 

PLAINTIFF’S
EXHIBIT

j

 

 
